Status of Claims
This is a notice of allowance in reply to the response filed on September 14, 2021.
Claims 2, 4 and 18-19 have been cancelled.
Claims 1, 3, 5-17 and 20 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-20 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-20 under 35 USC § 103 in the previous office action is withdrawn in response to Applicant’s arguments and amendments to claims 1, 17 and 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference of record is Hileman et al., (US 2003/0040944 A1), Gibson et al., (US 2017/0234689 A1), Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors 2015 and Ferguson et al., (US 9,274,525 B1). This reference do not fully teach or suggest all of the claimed details regarding one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the on-demand transportation management system to: receive a transport request from a requesting user for a transportation service for a given region, the transport request indicating a pick-up location and a destination; determine a candidate set of vehicles, within a proximity of the pick-up location, to service the transport request, wherein the candidate set of vehicles comprises an autonomous vehicle (AV); receive, from one or more vehicles in the candidate set of vehicles, live AV data indicating a degradation level of the AV, wherein the degradation level defines at least one of sensor data quality of the AV, hardware performance of the AV, and software performance of the AV; determine, based at least in part on the live AV data 
The prior art reference most closely resembling the Applicant’s claimed invention is Hileman et al., (US 2003/0040944 A1), Gibson et al., (US 2017/0234689 A1), Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors 2015 and Ferguson et al., (US 9,274,525 B1).
First, Hileman et al., disclose an on-demand transportation system. The user provides the server with transportation request information, and requests transportation options from the server. The server evaluates the transportation request information provided by the user and determines transportation options, including available routes of travel (times, paths, etc.) and the charges associated with the various available routes of travel. The server notifies the user of transportation options, including available routes of travel and associated charges
Second, Gibson et al., disclose a real time risk assessment and operational changes with semi-autonomous vehicles. A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes. The method mitigates the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.
Third, Meiring et al., disclose a Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms. An in-depth investigation is performed to identify the relevant machine learning and artificial intelligence algorithms utilised in current driver behaviour and driving style analysis systems.
Fourth, Ferguson et al., disclose a detecting sensor degradation by actively controlling an autonomous vehicle. Determining sensor degradation may include obtaining sensor readings from a sensor of an autonomous vehicle, and determining baseline state information from the obtained sensor readings.
With the current 2019 PEG the claims are also deemed to be statutory since they fall into at least one statutory class of subject matter and there is no abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623